NORTHCUTT, Judge.
This case arises from a mortgage foreclosure. Irene Pridgen previously filed an untimely appeal from the final judgment of foreclosure, and this court dismissed it for lack of jurisdiction. Roughly twenty-five months after the foreclosure judgment was rendered, Pridgen filed this appeal, directed to an order scheduling the foreclosure sale.
An order that merely schedules a foreclosure sale is not a final appealable order. Rather, it is a purely administrative, interlocutory step in the judicial sales process. See § 45.031(1), Fla. Stat. (2003). Neither is the order appealed here an appealable nonfinal order under Florida Rule of Appellate Procedure 9.130.
In any event, Pridgen’s brief makes no complaint about the order appealed. Rather, all of her arguments challenge the underlying foreclosure judgment, which was not timely appealed. We have no jurisdiction to grant her any relief in that regard. See Beal Bank, S.S.B., Inc. v. Sherwin, 829 So.2d 961 (Fla. 4th DCA 2002); Hoyt v. State, 810 So.2d 1007 (Fla. 4th DCA 2002).
For these reasons, we dismiss this appeal.
STRINGER and WALLACE, JJ., Concur.